Exhibit 10.11
10.11 Guaranty Contract between Shandong Xiangrui Pharmacy Co., Ltd.
(Company) and Citibank Shanghai, dated July 13, 2009, for RMB 80 million
Loan.

•  
Main Contents

  •  
Contract No.: MR748004090713
    •  
Guarantor: Shandong Xiangrui Pharmacy Co., Ltd.
    •  
Guarantee: Citibank Shanghai
    •  
As guarantor, Shandong Xiangrui Pharmacy Co., Ltd. (Company) undertakes to
assume joint and several liabilities for Runyin Bio-chemical Co., Ltd’s
indebtedness towards Citibank Shanghai under a Uncommitted Short Term Cycling
Finance Agreement with Contract No.: FA748004090713.
    •  
Guarantee Items: the Company agreed to created mortgage over land use right
(Certificate No.: Dong Guo Yong 2008 No. 31; area: 43,249 m2) and the properties
(Certificate No.: Dong Guo Yong 2008 No. 10288; area: 12,713 m2) to secure the
payment of the debts under the main loan agreement.
    •  
The maximum amount of the guarantee is RMB 34,935,291 Yuan.
    •  
The mortgage term is from August 10, 2009 to August 10, 2014.
    •  
Secured Items: the loan principal, interest, penalty interest, damages,
compensation and all the expenses incurred for Bank of Communications to realize
its creditor’s right under Loan Agreement.
    •  
Liabilities of Breach of Contract: Guarantor shall compensate Warrantee any loss
suffered from Shandong Xiangrui Pharmacy Co., Ltd.’s breach of contract.

•  
Headlines of the articles omitted

  •  
Commitment of guarantor
    •  
Assumption of guarantor’s responsibility
    •  
Dispute settlement
    •  
Miscellaneous
    •  
Effectiveness
    •  
Validity
    •  
Attention

 

 